BUFFINGTON, Circuit Judge
(dissenting). I am constrained to record a dissent in this case.
Gretsch, the plaintiff in error, was a resident of New York state and a lawyer of many years practice. When he and his partner, Birn-Daum, went into bankruptcy, Gretsch advised their petition be filed in New Jersey. The two men met in New Jersey, prepared their schedules, signed them there and filed their voluntary petition in the District Court of the District of New Jersey.’ In their schedules, no return was made of some twenty-odd thousand dollars worth of jewelry which both men, when subsequently indicted, conceded had disappeared.
Schedule B, prescribed by the Supreme Court in pursuance of statutory power, requires a “statement of all property of a bankrupt,” and *61subdivision (2) requires a listing of amount and location of stock in trade. It contemplates, not only a listing of all .the goods, hut a disclosure of where they can be found. For example, item B (1) provides for a return of “machinery, fixtures, apparatus and tools used in business, with the place •where each is situated, viz." and item B (2) for “goods or personal property of any other description, with the place where each is situated, viz."
That the schedules contemplated a listing of all the bankrupts’ property, no matter where situate, is shown by the provision that “all real and personal property belonging to the bankrupt shall be appraised,” etc. The act further provides that the trustee is vested by operation of law with the title of the bankrupt “to all * * * property, which prior to the filing of the petition he could by any means have transferred or which might have been levied upon and sold under judicial process against him.” Moreover, as the court is granted jurisdiction to “causé the estates of bankrupts to be collected, reduced to money and distributed,” and to that end it is empowered to “enforce obedience by bankrupts * * * to all lawful orders, by fine or imprisonment,” etc., and further to “arraign, try, and punish bankrupts * * * for violation of this act, in accordance with the laws of procedure of the United States, now in force, or such as may he hereafter ■enacted, regulating trials for the alleged violation of laws of the United States,” it follows that the New Jersey District Court could, had it known the facts, have compelled these bankrupts by attachment and imprisonment to have delivered to1 the trustee their undisclosed property, no matter where it was located. Their violation of law lay in the fact that their property was concealed, not in the method or means by which such concealment was effected. It is manifest therefore that by making a false disclosure, an affirmative act, and by failing, a negative omission, to return all their property in their schedules, Gretsch and Birnbaum laid the ground for charging them with the statutory crime of having “concealed while a bankrupt, or after his discharge, from his trustee any of the property belonging to his estate in bankruptcy.” But it is contended that inasmuch as no part of their personal property was ever in New Jersey no crime was committed in New Jersey, and therefore the qonviction of Gretsch in this case must be reversed because he was denied his constitutional right:
That “the trial of all crimes, except in cases of impeachment, shall be by Jury, and that such trial shall be held in the state where the said crimes shall have been committed.”
In view of the fact that Gretsch was himself a lawyer, that he was defended by competent counsel, that he pleaded to the indictment and chanced an acquittal without mooting this question in the court below, we are not impressed with his later contention that he was really denied any privilege which he prized as a constitutional shield. But, treating the question as a timely assertion of constitutional right, it has seemed to us that the concealment, which it is conceded was made, was criminally made in New Jersey. In determining that fact due regard must be given fio the acts of Gretsch himself, done in New Jer*62sey. That the crime of concealment was committed somewhere is clear. The question is: Where did Gretsch commit it ? Certainly not before filing the petition in bankruptcy. Assuming he had spirited his goods out of sight in New York with a view to going into bankruptcy, it is clear that such overt acts would not of themselves, and prior to bankruptcy, have constituted the statutory crime of bankruptcy concealment. When did the intent to conceal rise to tire level of crime? A crime has been defined in Bouvier’s Taw Dictionary as:
“An act committed or omitted in violation of a public law either forbidding or commanding it.”
When Gretsch therefore went to New Jersey and filed the petition in bankruptcy, and then and there made and placed on record attested statements which concealed the vital fact that he then had in his possession $20,000 worth of property which under the law he should have described, located, and surrendered to the trustee, his prior' criminal thought became a criminal deed, because he then and there violated the bankrupt law in not disclosing and scheduling his property. Assuredly failure to disclose what one by law should disclose is concealment.
Concealment is a continuing, persistent act, not an isolated, completed one, fof, as said by the Supreme Court in Re Snow, 120 U. S. 286, 7 Sup. Ct. 562, 30 L. Ed. 658:
“A distinction is' laid down in adjudged cases and in text-writers between an offense continuous in its character, like the one at bar, and a case where the statute is aimed at an offense that can be committed uno ictu.”
Unless concealment lasts, it ceases' to be concealment. If Gretsch had hidden his diamonds in New York, and then gone to New Jersey and disclosed their location in the bankruptcy proceedings, however guilty the prior act in New York was in purpose, the subsequent act of terminating the concealment by a disclosure in the New Jersey proceeding left no foundation on which to base the statutory crime. On the other hand, having concealed the goods in New York, and gone to New Jersey and there carried out a guilty purpose by there preparing and filing papers invoking the benefit of a law whose discharge was based on the disclosúre and surrender of all his property, does not the conclusion inevitably follow that the guilty purpose, formed in New York, merged into a criminal act in New Jersey, and thus bring the case within the provisions of R. S. § 731, of which the Supreme Court in Burton v. United States, 202 U. S. 344, 26 Sup. Ct. 688, 50 L. Ed. 1057, 6 Ann. Cas. 392, said:
“Tbe petitioner relies on those provisions of the Constitution of the United States which declare that in all criminal prosecutions the accused shall have the right to be tried by an impartial jury of the state and district wherein the crime shall have been committed. Article 3, § 2; Amendments, art. 6. But the right thereby secured is not a right to be tried in the district where the accused resides, or even in the district m which he is personally at the time of committing the crime, but in the district ‘wherein the crime shall have been committed.’ * * * When a crime is committed partly in one district and partly in another, it must, in order to prevent an absolute failure of justice, be tried in either district, or in that one which the Legislature may designate ; and Congress has accordingly provided that, ‘when any offense against *63the United States is begun in one judicial district and completed in any other, it shall be deemed to have been committed in either, and may be dealt with, inquired of, tried, determined, and punished in either district, in the same manner as if it had been actually and wholly committed therein.’ Rev. Stat. § 731.”
Gretsch’s acts or omissions, subsequent to the bankruptcy, in continuing to secrete the goods do not constitute new additional crimes for which he could be indicted. They are merely evidential of the prior crime of concealment. They can all be given in evidence, not as proof of new crimes, but to show the single, -statutory concealment which the bankrupt law makes a crime. The location of the goods, the means or method of concealment, are evidential and incidental; the fact of concealment is the all-important and controlling thing. The bankrupt law does not make a separate crime out of every concealment. If it did, a bankrupt could be indicted for every article he had concealed in different places, in different ways, and.at different times. He could be indicted for perjury, also, as many different times as there are different articles or lots of articles to> which his one false oath applied. If he filed a petition in one district, and had property in half a dozen other states which he was concealing, surely he could not be convicted in each of these several states for each of these several concealments. Yet it seems to logically follow that if Gretscli cannot be prosecuted for concealment in New Jersey, because his goods were in New York, it must be held he could be prosecuted in New York; and if such be the law it logically follows that a bankrupt could be prosecuted in every one of several other states where he had goods concealed. But as said by Lord Mansfield in Crepps v. Durden, Cowper, 640:
“Repeated offenses are not tbe object which the Legislature had in view in making the statute, but simply to punish a man ior exercising his ordinary trade and calling on a Sunday.”
We think the impracticable results of such a holding give support to the view that concealment is a single crime, and not a series of crimes; that when a bankrupt has elected in what district to have his estate administered, and then seeks to defeat the due administration of his estate in that district, by a concealment of his goods, that the law will regard the jurisdiction-in which he chose to make concealment practically effective as the place where the crime of concealment localized, and that the bankrupt is denied no constitutional shield in so holding. For it will be apparent that cases can arise in these fraudulent concealment cases where, unless by a false return in his schedules, a dishonest bankrupt localizes the crime of concealment, he never will, nor indeed can, localize it elsewhere. If Gretsch’s firm, for example, had held accounts for diamonds sold in New York, and they did not disclose those accounts in their schedules filed in the New Jersey district, if their failure to disclose such account in New Jersey was not a concealment, no conviction could ever be had, for the concealment would not localize elsewhere.
Historically the constitutional provision was to stop the practice in vogue before our independence of carrying men from their own neighborhood and trying them for crimes in places where they had *64never committed crimes, and where they were not known. In this case, on the contrary, the evidence is that Gretsch advised the bankruptcy be brought in New Jersey because “nobody knows me over there.” To invoke this great constitutional shield on behalf of an experienced lawyer, who deliberately chose a neighboring state as a place to procure a fraudulent discharge, and who did not invoke such shield when he was tried by calling it to the trial court’s attention, is well-nigh an answer to his contention. While we find no case, in which the express question here involved was raised and decided, reference shows that the views expressed above are in harmony with adjudged cases. In Kern v. United States, 169 Fed. 617, 95 C. C. A. 145, the Circuit Court of Appeals of the Sixth Circuit sustained a conviction both for fraudulent concealment and also- for making a false oath in a bankruptcy proceeding, where the facts were substantially like the present' case. It was there said:
“Moreover, Ms schedule being indefinite, it would point to no more assets that in aid of it he Should actually discover to the trustee, or, at least, to only so much as the trustee would be likely to discover. And, if he had formed the purpose to conceal the other assets from the trustee, his verification of the schedule was a falsehood. The very purpose of it was to show what Ms assets were and the whole of them. * * * Soon after the commencement of the bankruptcy proceedings the bankrupt fled to Canada, picking up, as there was evidence tending' to show, some of his undisclosed assets in other states on his way, and from Canada endeavored to gather in more. * * * After he returned from Canada, the bankrupt by leave of the court filed an amended schedule of assets, which included those he is charged with having concealed; and counsel argues that this related back to Ms original schedule, and operated as an atonement, which, being made while the proceedings were yet in progress, redeemed his fault, so that in the end nothing was concealed from the trustee. But we are unable to agree that it would have such an effect. The offenses of false swearing and concealment, when once committed, could not be retrieved by right and lawful conduct and the doing of things ‘meet for repentence,’ however they 'might affect the judgment of the court in imposing sentence.”
From this it will be seen that the court in effect held that concealment occurred when the schedules were filed, and this was in accord with Seigel v. Cartel, 164 Fed. 691, 90 C. C. A. 512, where, on a petition for discharge, it was said:
“Not having scheduled or surrendered the property to the trustee, the concealment of the proceeds, within the provisions of the statute, is presumed.”
The question of jurisdiction was discussed in the late case of Lamar v. United States, 240 U. S. 60, 36 Sup. Ct. 255, 60 L. Ed. -, where the court said:
“It reasonably may be inferred from the evidence that the defendant was tried in the right state and district in fact. * * * The personation was by telephone to a person in New York (Southern District), and it might be found that the speaker also was in the Southern District; hut, if not, at all events the personation toolo effect there. Burton v. United States, 202 U. S. 334, 26 Sup. Ct. 688, 50 L. Ed. 1057, 6 Ann. Cas. 392. These objections are frivolous, and the others have been shown to be unfounded.”
Admittedly the crime of concealment was committed somewhere, and reason, analogy, and the practical administration of the bankrupt law point to the New Jersey court, where the concealment was made effective, as the place where it should be tried.